FILED
                           NOT FOR PUBLICATION                              AUG 24 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30372

              Plaintiff - Appellee,              D.C. No. 2:08-cr-06027-LRS-1

  v.
                                                 MEMORANDUM *
JASON PAUL CHRISTENSEN,

              Defendant - Appellant.



                   Appeal from the United States District Court
                     for the Eastern District of Washington
                  Lonny R. Suko, Chief District Judge, Presiding

                              Submitted July 7, 2010 **
                              San Francisco, California

Before: HUG, SKOPIL and BEEZER, Circuit Judges.

       Defendant-appellant Jason Paul Christensen (“Christensen”) appeals from a


final judgment convicting him of eight counts of mail fraud, in violation of 18




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1341, and eight counts of money laundering, in violation of 18 U.S.C.


§ 1956(a)(1)(A)(i). Christensen pleaded guilty with a plea agreement, and the


district court sentenced him to 109 months imprisonment, 12 months less than the


low end of the applicable guidelines range.


      We have jurisdiction over this matter pursuant to 28 U.S.C. § 1291, and we


affirm.


      The facts of this case are known to the parties. We do not repeat them.


                                           I


      When the defendant does not object to a purported procedural error, we


review the district court’s actions for plain error. United States v. Ameline, 409


F.3d 1073, 1078 (9th Cir. 2005) (en banc).


      We review all sentencing decisions for an abuse of discretion. United States


v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).



                                          2
                                           II


      Christensen fails to show that the district court committed any procedural


error at all, much less one “that affects substantial rights.” United States v.


Sylvester Norman Knows His Gun, III, 438 F.3d 913, 918 (9th Cir. 2006) (internal


quotations and citations omitted).


      Likewise, the record indicates that the district court properly exercised its


discretion and imposed a substantively reasonable sentence.1 The district court


thoughtfully considered the 18 U.S.C. § 3553(a) factors and imposed a sentence


that was 12 months less than the low end of the applicable advisory guidelines


range. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir. 2006) (stating


that the determination whether a sentence is substantively reasonable is “guided by




      1
          We deny Christensen’s February 1, 2010 Motion to Take Judicial Notice


of Video Evidence.

                                           3
the sentencing factors set forth in 18 U.S.C. § 3553(a), including the sentencing


range established by the Sentencing Guidelines”).


      AFFIRMED.




                                          4